

CUSHMAN & WAKEFIELD PLC
2018 OMNIBUS NON-EMPLOYEE DIRECTOR SHARE AND CASH INCENTIVE PLAN


FORM OF RESTRICTED STOCK UNIT GRANT AGREEMENT
THIS AGREEMENT, made as of this [Ÿ] day of [Ÿ], 20 [Ÿ] (the “Agreement”), by and
between Cushman & Wakefield plc ( “C&W”), and [Ÿ] (the “Participant”).
WHEREAS, C&W has adopted the Cushman & Wakefield plc 2018 Omnibus Non-Employee
Director Share and Cash Incentive Plan (as such may be amended from time to
time, the “Plan”) to promote the interests of the Company and its shareholders
by providing the non-employee directors of the Company with incentives and
rewards to encourage them to continue in the service of the Company; and
WHEREAS, Section 7 of the Plan provides for the grant of Other Share-Based
Awards, including restricted stock units or “RSUs”.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1.Grant of RSUs. Pursuant to, and subject to, the terms and conditions set forth
herein and in the Plan, C&W hereby grants to the Participant the right to
receive [Ÿ] RSUs. Each RSU represents the right to receive one Ordinary Share
subject to Section 4 below.
2.    Grant Date. The “Grant Date” of the RSUs hereby granted is [Ÿ].
3.    Incorporation of the Plan. All terms, conditions and restrictions of the
Plan are incorporated herein and made part hereof as if stated herein. If there
is any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall govern. Unless otherwise indicated
herein, all capitalized terms used herein shall have the meanings given to such
terms in the Plan.
4.    Vesting and Settlement.
(a)Generally. The RSUs will vest as follows: [Ÿ]; provided, that if the
Participant’s Service Period terminates in connection with a Change in Control,
as determined by the Company in its sole discretion, the RSUs will vest as of
such termination.
(b)    Change in Control. In the event that in connection with a Change in
Control the acquirer does not agree to assume in writing, on substantially the
same terms, the RSUs and the obligations hereunder, the RSUs shall immediately
vest as of such Change in Control to the extent not otherwise vested.
(c)    Settlement. Subject to all the terms and conditions set forth in this
Agreement and the Plan, settlement of the vested RSUs shall be in Ordinary
Shares, and shall occur no later than sixty (60) days following the applicable
vesting date (such date, the “Settlement Date”).


1    



--------------------------------------------------------------------------------




5.    Rights as Shareholder. Upon and following the Settlement Date and the
entry of such settlement on the books of C&W or its transfer agents or
registrars, the Participant shall be the record owner of the Ordinary Shares and
shall be entitled to all of the rights of a shareholder of C&W, including the
right to vote such Ordinary Shares and receive all dividends or other
distributions thereafter paid with respect to such Ordinary Shares.
6.    Forfeiture. Subject to Section 4(a), RSUs which have not become vested as
of the date the Participant’s Service Period terminates shall immediately be
forfeited on such date, and the Participant shall have no further rights with
respect thereto.
7.    Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, until the Settlement Date, the RSUs or the rights represented thereby may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of. No purported sale, assignment, transfer, pledge, hypothecation or other
disposal of the RSUs, or the rights represented thereby, whether voluntary or
involuntary, by operation of law or otherwise will vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon such
purported sale, assignment, transfer, pledge, hypothecation or other disposal,
the RSUs will be forfeited by the Participant and all of the Participant’s
rights to such RSUs shall immediately terminate without any payment or
consideration from the Company.
8.    Taxes.
(a)    Liability for Tax-Related Items. Except to the extent prohibited by law,
the Participant acknowledges that the Participant is ultimately liable and
responsible for any and all income taxes (including federal, state, local and
other income taxes), social insurance, payroll taxes and other tax-related
withholding (the “Tax-Related Items”) arising in connection with the RSUs,
regardless of any action the Company takes with respect to such Tax-Related
Items. The Participant further acknowledges that the Company (i) does not make
any representation or undertaking regarding the treatment of any Tax-Related
Item in connection with any aspect of the RSUs, including the grant and vesting
of the RSUs, or the subsequent sale of Ordinary Shares and (ii) does not commit,
and is under no obligation, to structure the terms of the RSUs or any aspect of
the RSUs to reduce or eliminate the Participant’s liability for Tax-Related
Items or achieve any particular tax result.
(b)    Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no Ordinary Shares shall be issued unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Participant
with respect to the payment of any taxes which the Company determines must be
withheld with respect to such Ordinary Shares.
9.    Modification; Entire Agreement; Waiver. No change, modification or waiver
of any provision of this Agreement which reduces the Participant’s rights
hereunder will be valid unless the same is agreed to in writing by the parties
hereto. This Agreement, together with the Plan, represent the entire agreement
between the parties with respect to the RSUs. The failure of the Company to
enforce at any time any provision of this Agreement will in no way be construed
to be a waiver of such provision or of any other provision hereof.


2    



--------------------------------------------------------------------------------




10.    Data Privacy Consent. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other RSU
grant materials by the Company for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Company may hold certain personal information
about the Participant, including, but not limited to, the Participant’s name,
home address and telephone number, work location and phone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, hire date, any Ordinary Shares or directorships held in
the Company or any of its Affiliates, details of all awards or any other
entitlement to shares awarded, cancelled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Personal Data”). The Participant
understands that Personal Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, now or in the
future, that these recipients may be located in the Participant’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Participant’s country. The Participant authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that Personal Data will be held only as long as is necessary or
appropriate to implement, administer and manage the Participant’s participation
in the Plan. Further, the Participant understands that the Participant is
providing the consents herein on a purely voluntary basis.
11.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without the consent of the Participant. This Agreement will be
binding upon and inure to the benefit of the successors and assigns of the
Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Participant and the Participant’s
beneficiary, if applicable.
12.    Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.
13.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
14.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.


3    



--------------------------------------------------------------------------------




15.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.
16.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Participant hereby acknowledges
that all decisions, determinations and interpretations of the Board, or a
Committee thereof, in respect of the Plan, this Agreement and the RSUs shall be
final and conclusive. The Participant acknowledges that there may be adverse tax
consequences upon disposition of the underlying shares and that the Participant
should consult a tax advisor prior to such disposition.
17.    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payment and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.
*    *    *    *    *


4    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on the Participant’s own behalf, thereby representing that the
Participant has carefully read and understands this Agreement and the Plan as of
the day and year first written above.
CUSHMAN & WAKEFIELD PLC
___________________________


By:
Title:
Acknowledged and Accepted:


___________________________
PARTICIPANT:             


5    

